Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/826,706; 1-15 of 16/826,770; 1-13 of 16/801,707; and 1-7 of 16/801,654 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims represent a broader form of the other applications.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,287,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims represent a broader form of the other patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. App. 2019/004569) in view of Lee et al. (U.S. App. 2016/0111028).
In regard to claim 1, Jin teaches an information display device (see Abstract), comprising: a display panel that has a display surface and displays information on the display surface (see Figs. 1 and 18 display panel with a cover); and a surface member that is disposed on a display surface side of the display panel and has a surface area larger than that of the display panel (see at least Figs. 1 and 18, cover 150 is larger than display), wherein, when the display panel is turned on, only the information displayed on the display surface of the display panel becomes visible through the surface member (see Para. 121-127 transmittance through the cover).
	Jin is not relied upon to teach attachable to a structure.
	However, Lee teaches attachable to a structure (see Fig. 1B and Title).

Regarding claim 6, Jin in view of Lee teaches all the limitations of claim 1. Lee further teaches further comprising: a structural body attached to a back side of the surface member, wherein the structural body has a retainer for fixing the information display device to the structure at a position not visible from a front side of the surface member (see at least Fig. 1A, rear mount).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee to be stably and conveniently wall mounted while flexible (see Para. 7).
Regarding claim 7, Jin in view of Lee teaches all the limitations of claim 6. Lee further teaches wherein the structural body is disposed at a position that does not overlap a display surface of the display panel (see at least Fig. 1A, rear mount).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee to be stably and conveniently wall mounted while flexible (see Para. 7).

Claims 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. App. 2019/004569) in view of Lee et al. (U.S. App. 2016/0111028) in further view of Ozolins et al. (U.S. App. 2014/0247543).
	Regarding claim 2, Jin in view of Lee teaches all the limitations of claim 1. Jin and Lee are not relied upon to teach when the display is turned off or when information 
	However, Ozolins teaches when the display is turned off or when information is not displayed on the display surface of the display, the display panel becomes invisible through the surface member (see Para. 37-39 and Fig. 2, matching the display to cover when not in use).
		It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Ozolins to provide a bezel-less display (see Para. 4).
Regarding claim 8, Jin in view of Lee teaches all the limitations of claim 6. Jin and Lee are not relied upon to teach wherein at least the surface member side of the structural body is colored with substantially the same color as that of the display surface when the display panel is turned off.
However, Ozolins teaches wherein at least the surface member side of the structural body is colored with substantially the same color as that of the display surface when the display panel is turned off  (see Para. 37-39 and Fig. 2, matching the display to cover when not in use).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Ozolins to provide a bezel-less display (see Para. 4).
Regarding claim 9, Jin in view of Lee teaches all the limitations of claim 1. Jin and Lee are not relied upon to teach between the display panel and the surface member, a region other than the display surface that surrounds the display surface has 
However, Ozolins teaches between the display panel and the surface member, a region other than the display surface that surrounds the display surface has a colored layer colored with substantially the same color as that of the display surface when the display panel is turned off  (see Para. 37-39 and Fig. 2, matching the display to cover when not in use).
		It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Ozolins to provide a bezel-less display (see Para. 4).
Regarding claim 10, Jin in view of Lee teaches all the limitations of claim 9. Ozolins further teaches wherein the colored layer has a higher light transmittance as being closer to the display surface (see Para. 37-39 and Fig. 3; 80% transmittance through cover window over the display versus black in the bezel not over the display).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Ozolins to provide a bezel-less display (see Para. 4).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. App. 2019/004569) in view of Lee et al. (U.S. App. 2016/0111028) in further view of Bauer et al. (U.S. App. 2009/0096937).
Regarding claim 3, Jin in view of Lee teaches all the limitations of claim 1. Jin and Lee are not relied upon to teach wherein a light transmittance of the surface member is 8% to 15%.
	However, Bauer teaches wherein a light transmittance of the surface member is 8% to 15% (see Para. 93, at least 5%).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Bauer for an effective display and mirror standard (see Para. 2, 8, and 9).
Regarding claim 4, Jin in view of Lee teaches all the limitations of claim 1. Jin and Lee are not relied upon to teach wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member.
However, Bauer teaches wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member (see Para. 8, 94, 112, and 251).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and Bezel of Bauer for an effective display and mirror standard in the day or dark (see Para. 2, 8, 9, and 251).
Regarding claim 5, Jin in view of Lee teaches all the limitations of claim 1. Jin and Lee are not relied upon to teach wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more.
However, Bauer teaches wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member (see Para. 8, 94, 112, and 251).
.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. App. 2019/004569) in view of Lee et al. (U.S. App. 2016/0111028) in further view of Ozolins et al. (U.S. App. 2014/0247543) in further view of Seo et al. (U.S. App. 2018/0368270).
Regarding claim 11, Jin in view of Lee in view of Ozolins teaches all the limitations of claim 9. Jin in view of lee and Ozolins are not relied upon to teach wherein an edge of the colored layer that surrounds the display surface has a rounded shape with an arc-shaped corner.
However, Seo teaches wherein an edge of the colored layer that surrounds the display surface has a rounded shape with an arc-shaped corner (see at least Title and Fig. 5).
It would have been obvious to a person of ordinary skill in the art to modify the flexible display of Jin with that of Lee and Ozolins with the rounded corners of Seo for matching viewing angle and bending properties of a flexible display (see Para. 4-5).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. App. 2019/004569) in view of Lee et al. (U.S. App. 2016/0111028) .
Regarding claim 14, Jin in view of Lee teaches all the limitations of claim 1. Lee teaches wherein the structure is a wall (see Para. 1).
Jin in view of Lee are not relied upon to teach , a ceiling, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object.
However, Park teaches  a ceiling, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object (see Fig. 1).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Jin with that of Lee and bezel of Bauer for an effective display and mirror standard in the day or dark (see Para. 2, 8, 9, and 251).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694